Title: To James Madison from James Barbour, 8 February 1815
From: Barbour, James
To: Madison, James


        
          Sir
          Senate Chamber Feby. 8th. 1815
        
        A nomination communicated yesterday to the Senate of Mr Jenkins made me sensible of a negligence of which I had been guilty to a very particular Friend of mine and the consequences of which I am anxious to repair. The gentleman to whom I allude is Colo Valentine Johnson who is anxious to procure the appointment to which Mr Jennings is nominated and who had requested me to make kno⟨w⟩n his wishes to the government. He is known to you: his capacity for that station his worth, coupled with his necessities and growing Family present strong claims to your patronage. If however the business has progressed too far to remedy the difficulty I shall readily acquiesce with a regret on my part for the injury which possibly may be ascribable in some degree to myself. With Sentiments of respect yr. Ob Sert
        
          Js Barbour
        
      